Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Garth Richmond (Reg. No. 

43,044) on 2/19/2021.

The application has been amended as follows: 

1.	(Currently amended) A method comprising:
receiving, by a network device from a user equipment (UE) device, one or more requests for service data of select service data stored via a wireless service in a wireless network, wherein the one or more requests include a user identifier (ID) associated with the UE device, and the select service data is associated with the user ID;
determining, by the network device based on the user ID, whether the one or more requests are received within a designated migration period for migrating the select service data from a first application server to a second application server in the wireless network;
generating, prior to an onset of the designated migration period, metadata for the select service data at the first application server;
determining, by the network device and based on a determination that the one or more requests are received within the designated migration period, whether the requested service data has previously been migrated to the second application server;
identifying, by the network device based on a determination that the requested select service data has not previously been migrated, a location of the requested select service data in the first application server using the metadata corresponding to the requested select service data;
retrieving, by the network device, the requested select service data from the identified location;
deleting, by the network device, the requested select service data from the first application server;
migrating, by the network device, the requested select service data to the second application server; 
providing, by the network device, access to the UE device to the requested select service data; and
deleting, by the network device from the first application server, an unrequested portion of the select service data upon expiration of the designated migration period, wherein the requested select service data and the unrequested portion of the select service data correspond to an entirety of the select service data.

2.	(Previously presented) The method of claim 1, wherein the migrating comprises a service migration from the first application server to the second application server.

3.	(Previously presented) The method of claim 1, wherein none of the unrequested select service data is migrated from the first application server to the second application server in response to one or more requests from the UE device.


retrieving, in addition to the requested select service data, a portion of the unrequested select service data that is within a same date range as the date range associated with the requested select service data.

5.	(Previously presented) The method of claim 1, wherein the one or more requests identify a party associated with the select service data, and wherein retrieving the requested select service data from the identified location includes:
retrieving, in addition to the requested select service data, a portion of the unrequested select service data that is associated with the party identified in the requested select service data.

6.	(Previously presented) The method of claim 1, further comprising:
	receiving the designated migration period from a provisioning system in the wireless network in response to the UE device being rehomed from the first application server to the second application server.

7.	(Currently amended) The method of claim 1, further comprising:
retrieving a portion of the unrequested select service data that is contained in a message thread exchange identified in the requested select service data.

8.	(Currently amended) A computer device comprising:
including a radio transceiver;
a memory configured to store instructions; and
	a processor configured to execute the instructions to:
receive, via the communication interface from a user equipment (UE) device, 
determine, based on the user ID, whether the one or more requests are received within a designated migration period for migrating the select service data from a first application server to a second application server in the wireless network;
generate, prior to an onset of the designated migration period, metadata for the select service data at the first application server;
determine, based on a determination that the one or more requests are received within the designated migration period, whether the requested select service data has previously been migrated to the second application server;
identify, based on a determination that the requested select service data has not previously been migrated, a location of the requested select service data in the first application server using the metadata corresponding to the requested select service data;
retrieve the requested select service data from the identified location;
delete the requested select service data from the first application server;
migrate the requested select service data to the second application server; 
provide access to the UE device to the requested select service data; and
delete, from the first application server, an unrequested portion of the select service data upon expiration of the designated migration period, wherein the requested select service data and the unrequested portion of the select service data correspond to an entirety of the select service data.

9.	(Previously presented) The computer device of claim 8, wherein the migrating comprises a service migration from the first application server to the second application server.

10.	(Previously presented) The computer device of claim 8, wherein none of the unrequested select service data is migrated from the first application server to the second application server in response to one or more requests from the UE device.

11.	(Previously presented) The computer device of claim 8, wherein the one or more requests indicate a date range associated with the select service data, and wherein to retrieve the requested select service data from the identified location, the processor is further configured to:
	retrieve, in addition to the requested select service data, a portion of the unrequested select service data that is within a same date range as the date range associated with the requested select service data.

12.	(Previously presented) The computer device of claim 8, wherein the one or more requests identify a party associated with the select service data, and wherein to retrieve the requested select service data from the identified location, the processor is further configured to:
	retrieve, in addition to the select service data, a portion of the unrequested select service data that is associated with the party identified in the requested select service data.

13.	(Previously presented) The computer device of claim 8, wherein the processor is further configured to:
	receive the designated migration period from a provisioning system in the wireless network in response to the UE device being rehomed from the first application server to the second application server.

14.	(Currently amended) The computer device of claim 8, wherein the processor is further configured to:
	retrieve a portion of the unrequested select service data that is contained in a message thread exchange identified in the requested select service data.

15.	(Currently amended) A non-transitory computer-readable memory device storing instructions that, when executed by a processor of a device, cause the processor to:
receive, 
determine, based on the user ID, whether the one or more requests are received within a designated migration period for migrating the select service data from a first application server to a second application server in the wireless network;
generate, prior to an onset of the designated migration period, metadata for the select service data at the first application server;
determine, based on a determination that the one or more requests are received within the designated migration period, whether the requested select service data has previously been migrated to the second application server;
identify, based on a determination that the requested select service data has not previously been migrated, a location of the requested select service data in the first application server using the metadata corresponding to the requested select service data;

delete the requested select service data from the first application server;
migrate the requested select service data to the second application server;
provide access to the UE device to the requested select service data; and
delete, from the first application server, an unrequested portion of the select service data upon expiration of the designated migration period, wherein the requested select service data and the unrequested portion of the select service data correspond to an entirety of the select service data.

16.	(Previously presented) The non-transitory computer-readable memory device of claim 15, wherein the migrating comprises a service migration from the first application server to the second application server.

17.	(Previously presented) The non-transitory computer-readable memory device of claim 15, wherein none of the unrequested select service data is migrated from the first application server to the second application server in response to one or more requests from the UE device.

18.	(Previously presented) The non-transitory computer-readable memory device of claim 15, wherein the one or more requests indicate a date range associated with the select service data, and wherein to retrieve the requested select service data from the identified location, the instructions further cause the processor to:
	retrieve, in addition to the requested select service data, a portion of the unrequested select service data that is within a same date range as the date range associated with the requested select service data.


	retrieve, in addition to the select service data, a portion of the unrequested service data that is associated with the party identified in the requested select service data.

20.	(Currently amended) The non-transitory computer-readable memory device of claim 15, wherein the instructions further cause the processor to:
	retrieve a portion of the unrequested select service data that is contained in a message thread exchange identified in the requested select service data.





Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 8 & 15 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-20 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449